DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 20160233513 A1) (as recited in the IDS dated 6/25/2020).
Regarding claim 1, Abe discloses a binder resin for electrodes consisting of a polyimide-based resin [0001], wherein the polyimide-based resin comprises a polyimide obtained from a tetracarboxylic acid component ([0170]; 4,4′-oxydiphthalic dianhydride) and a diamine component ([0170]; 1,6-hexamethylenediamine). 
Abe further discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing a tetracarboxylic acid component ([0170]; 4,4′-oxydiphthalic dianhydride) and a diamine component comprising an aliphatic compound ([0170]; 1,6-hexamethylenediamine) in a solvent [0170] while being heated [0170], to obtain a polyimide solution which was then subjected to drying to obtain a binder resin [0173].
 The instant specification discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing a tetracarboxylic acid component ([0058]; ODPA & PETA) and a diamine component comprising an aliphatic compound ([0058]; HMD = hexamethylenediamine) in a solvent while being heated [0054], to obtain a polyimide solution which was then subjected to drying to obtain a binder resin.
Since Abe discloses a similar method of manufacturing the binder resin for electrodes with respect to the instant specification, a substantially identical binder resin for electrodes would be expected to include wherein the polyimide-based resin has a melting point of 300°C or lower.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
Abe also teaches that since the electrode active material, a surface of which has polarity, and the aqueous solution of the polyamic acid are compatible with each other, it may be considered that the resulting binder firmly adheres to the electrode active material surface efficiently even under heat drying conditions at a relatively low temperature as 200° C or lower [0034].
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the polyimide-based resin of Abe to have the claimed melting point because the binder resin for electrodes of Abe and the binder resin for electrodes of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Furthermore, since modified Abe discloses the same diamine component comprising an aliphatic compound that is used in the instant specification, the same amount of aliphatic compound should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Abe further inherently discloses wherein the diamine component comprises an aliphatic compound in an amount of 50 mol% or more.
Regarding claim 3, modified Abe discloses all the limitations of the binder resin for electrodes above and further discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing a tetracarboxylic acid component ([0170]; 4,4′-oxydiphthalic dianhydride) and a diamine component comprising an aliphatic compound ([0170]; 1,6-hexamethylenediamine) in a solvent [0170] while being heated [0170], to obtain a polyimide solution which was then subjected to drying to obtain a binder resin [0173].
 The instant specification discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing a tetracarboxylic acid component ([0058]; ODPA & PETA) and a diamine component comprising an aliphatic compound ([0058]; HMD = hexamethylenediamine) in a solvent while being heated [0054], to obtain a polyimide solution which was then subjected to drying to obtain a binder resin.
Since modified Abe discloses a similar method of manufacturing the binder resin for electrodes with respect to the instant specification, a substantially identical binder resin for electrodes would be expected to include wherein the polyimide is a polyimide consisting of one or more structural units represented by the following chemical formula (1):

    PNG
    media_image1.png
    192
    374
    media_image1.png
    Greyscale

wherein R1 is a tetravalent group having one or two aromatic rings; and R2 is a divalent alkylene group having 1 to 20 carbon atoms.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the polyimide of modified Abe to have the claimed structural units because the binder resin for electrodes of Abe and the binder resin for electrodes of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 4, modified Abe discloses all the limitations of the binder resin for electrodes above and further discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing a tetracarboxylic acid component ([0170]; 4,4′-oxydiphthalic dianhydride) and a diamine component comprising an aliphatic compound ([0170]; 1,6-hexamethylenediamine) in a solvent [0170] while being heated [0170], to obtain a polyimide solution which was then subjected to drying to obtain a binder resin [0173].
 The instant specification discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing a tetracarboxylic acid component ([0058]; ODPA & PETA) and a diamine component comprising an aliphatic compound ([0058]; HMD = hexamethylenediamine) in a solvent while being heated [0054], to obtain a polyimide solution which was then subjected to drying to obtain a binder resin.
Since modified Abe discloses a similar method of manufacturing the binder resin for electrodes with respect to the instant specification, a substantially identical binder resin for electrodes would be expected to include wherein the R1 in the chemical formula (1) is one or more groups selected from the group consisting of tetravalent groups of the following chemical formulas (2) to (5):

    PNG
    media_image2.png
    480
    312
    media_image2.png
    Greyscale

Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the polyimide of modified Abe to have the claimed structural units because the binder resin for electrodes of Abe and the binder resin for electrodes of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 17, modified Abe discloses all the limitations of the binder resin for electrodes above and further discloses wherein the diamine component is hexamethylene diamine ([0170]; 1,6-hexamethylenediamine).
Regarding claim 18, modified Abe discloses all the limitations of the binder resin for electrodes above and further discloses wherein the diamine component is hexamethylene diamine ([0170]; 1,6-hexamethylenediamine).
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 8/30/2022, with respect to the rejection(s) of claims 1, 3-4, and 17-18 under Yamashita have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abe.
Additionally, the Applicant argues that having the aliphatic compound in the precursor results in unexpected advantages such as being able to form an electrode having excellent adhesion at a relatively low temperature.
The Examiner respectfully disagrees since the results do not appear to be unexpected.  Abe teaches that since the electrode active material, a surface of which has polarity, and the aqueous solution of the polyamic acid are compatible with each other, it may be considered that the resulting binder firmly adheres to the electrode active material surface efficiently even under heat drying conditions at a relatively low temperature as 200° C or lower [0034].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759